Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 8, line 9, filed 26 November 2021, with respect to the rejection of Claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (United States Patent Publication No. US 2014/0206201 A1), hereinafter Wang, have been fully considered and are, in view of the amendments made, persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orihara et al. (United States Patent Publication No. US 2011/0200937 A1), hereinafter Orihara.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (United States Patent Publication No. US 2014/0206201 A1), hereinafter Wang, and in further view of Orihara et al. (United States Patent Publication No. US 2011/0200937 A1), hereinafter Orihara.


5.	Regarding Claims 1-3 and 8-22, Wang teaches (Paragraphs [0013-0021]) a compound comprising a metal element and an oxygen atom. Wang teaches (Paragraphs [0013-0021]) the compound comprising a metal-oxygen covalent bond. Wang teaches (Tables 2-5; Paragraph [0031]) a solvent. Wang teaches (Paragraphs [0013-0021]) the metal element in the compound belongs to period 3 to period 7 of group 3 to group 15 in periodic table. Wang teaches (Tables 2-5; Paragraph [0031]) the solvent comprising a first solvent component having a normal boiling point of less than 160° C. Wang teaches (Tables 2-5; Paragraph [0031]) the solvent comprising a second solvent component having a normal boiling point of no less than 160° C. and less than 400° C. Wang teaches (Tables 2-5; Paragraph [0031]) the solvent comprising an alcohol solvent. Wang teaches (Tables 2-5; Paragraph [0031]) a percentage content of the alcohol solvent in the solvent is no less than 30% by mass. Wang teaches (Tables 2-5; Paragraph [0031]) the first solvent component being an alkylene glycol monoalkyl ether, an alkylene glycol monoalkyl ether acetate, a lactic acid ester, or a combination thereof. Wang teaches (Tables 2-5; Paragraph [0031]) a percentage content of the second solvent component in the solvent is no less than 0.1% by mass and no greater than 90% by mass. Wang teaches (Tables 2-5; Paragraph [0031]) a relative evaporation rate of the second solvent component is no less than 0.01 and no greater than 10, provided that a relative evaporation rate of butyl acetate is 100. Wang teaches (Paragraphs [0013-0021]) the compound is derived from a metal-containing compound comprising a hydrolyzable group represented by formula (1) of the instant application. Wang teaches (Paragraphs [0036-0049]) a metal-containing film for lithography with an extreme ultraviolet ray or electron beam formed from the metal-containing film-forming composition. Wang teaches (Paragraphs [0036-0049]) applying the metal-containing film-forming composition directly or indirectly on at least an upper face side of a substrate to form a metal-containing film. Wang teaches (Paragraphs [0036-0049]) applying a composition for resist film formation directly or indirectly on an upper face side of the metal-containing film to form a resist film. Wang teaches (Paragraphs [0036-0049]) exposing the resist film to an extreme ultraviolet ray or electron beam. Wang teaches (Paragraphs [0036-0049]) developing the resist film exposed. Wang teaches (Paragraphs [0036-0049]) forming an organic underlayer film directly or indirectly on at least an upper face side of the substrate before applying the metal-containing film-forming composition. 
6.	However, Wang does not explicitly teach the second solvent component is at least one solvent selected from the group consisting of: a carboxylic acid ester, an acetic acid ester, an acetoacetic acid ester, a propionic acid ester; an oxalic acid ester; a lactic acid ester; a malonic acid ester; a phthalic acid ester; a monohydric alcohol; a polyhydric alcohol; a dialkylene glycol monoalkyl ether acetate; an alkylene glycol monoalkyl ether acetate; a dialkylene glycol dialkyl ether; a trialkylene glycol dialkyl ether; a tetraalkylene glycol dialkyl ether; 1,8-cineol; diisopentyl ether; ethyl benzyl ether; diphenyl ether; dibenzyl ether; hexyl ether; a carbonate; a ketone; an amide; furfural: dimethyl sulfoxide: sulfolane: glycerin, succinonitrile: and nitrobenzene. Furthermore, Wang does not explicitly teach a percentage content of the second solvent component in the solvent is no less than 15% by mass and no greater than 90% by mass. Furthermore, Wang does not explicitly teach a percentage content of the second solvent component in the solvent is no less than 15% by mass and no greater than 30% by mass. Furthermore, Wang does not explicitly teach the first solvent component is an alkylene glycol monoalkyl ether, an alkylene glycol monoalkyl ether acetate, a lactic acid ester, or a combination thereof. Furthermore, Wang does not explicitly teach a percentage content of the second solvent component in the solvent is no less than 0.1% by mass and no greater than 90% by mass. 
7.	Orihara teaches (Paragraph [0073-0084]) the second solvent component is at least one solvent selected from the group consisting of: a carboxylic acid ester, an acetic acid ester, an acetoacetic acid ester, a propionic acid ester; an oxalic acid ester; a lactic acid ester; a malonic acid ester; a phthalic acid ester; a monohydric alcohol; a polyhydric alcohol; a dialkylene glycol monoalkyl ether acetate; an alkylene glycol monoalkyl ether acetate; a dialkylene glycol dialkyl ether; a trialkylene glycol dialkyl ether; a tetraalkylene glycol dialkyl ether; 1,8-cineol; diisopentyl ether; ethyl benzyl ether; diphenyl ether; dibenzyl ether; hexyl ether; a carbonate; a ketone; an amide; furfural: dimethyl sulfoxide: sulfolane: glycerin, succinonitrile: and nitrobenzene. Orihara teaches (Paragraph [0073-0084]) a percentage content of the second solvent component in the solvent is no less than 15% by mass and no greater than 50% by mass. Orihara teaches (Paragraph [0073-0084]) a percentage content of the second solvent component in the solvent is no less than 15% by mass and no greater than 30% by mass. Orihara teaches (Paragraph [0073-0084]) the first solvent component is an alkylene glycol monoalkyl ether, an alkylene glycol monoalkyl ether acetate, a lactic acid ester, or a combination thereof. Orihara teaches (Paragraph [0073-0084]) a percentage content of the second solvent component in the solvent is no less than 5% by mass and no greater than 50% by mass. Orihara teaches (Paragraphs [0073-0084]) that the use of said solvent systems helps the composition form a uniform film after coating.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Wang to incorporate the teachings of Orihara to have the second solvent component is at least one solvent selected from the group consisting of: a carboxylic acid ester, an acetic acid ester, an acetoacetic acid ester, a propionic acid ester; an oxalic acid ester; a lactic acid ester; a malonic acid ester; a phthalic acid ester; a monohydric alcohol; a polyhydric alcohol; a dialkylene glycol monoalkyl ether acetate; an alkylene glycol monoalkyl ether acetate; a dialkylene glycol dialkyl ether; a trialkylene glycol dialkyl ether; a tetraalkylene glycol dialkyl ether; 1,8-cineol; diisopentyl ether; ethyl benzyl ether; diphenyl ether; dibenzyl ether; hexyl ether; a carbonate; a ketone; an amide; furfural: dimethyl sulfoxide: sulfolane: glycerin, succinonitrile: and nitrobenzene; a percentage content of the second solvent component in the solvent is no less than 15% by mass and no greater than 50% by mass; a percentage content of the second solvent component in the solvent is no less than 15% by mass and no greater than 30% by mass; the first solvent component is an alkylene glycol monoalkyl ether, an alkylene glycol monoalkyl ether acetate, a lactic acid ester, or a combination thereof; and a percentage content of the second solvent component in the solvent is no less than 5% by mass and no greater than 50% by mass. Doing so would result in a more uniform film after coating, as understood by Orihara.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/28/2022